Citation Nr: 0611949	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for skin disability, 
including tinea pedis and manus. 

4.  Entitlement to service connection for bilateral hand 
neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to April 
1970.
 
The issues of bilateral hearing loss, bilateral tinnitus and 
skin disability come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in November 2002, and a 
substantive appeal was received in December 2002.  

The issue of bilateral hand neuropathy comes before the Board 
on appeal from a December 2004 rating decision by the RO.  A 
notice of disagreement was received in January 2005, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in September 2005. 

The initial September 2002 rating decision also denied 
entitlement to service connection for anxiety disorder 
(claimed as post traumatic stress disorder (PTSD), sleep 
disorder and nervous disorder), and the veteran's notice of 
disagreement and substantive appeal indicated that he wished 
to appeal this issue.  However, a subsequent rating decision 
in February 2006 granted service connection for PTSD.  

The December 2004 rating decision also denied entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD) (claimed as lung condition), symptomatic bradycardia 
(claimed as heart condition), gastroenteritis, bladder 
disorder, kidney cyst, chronic kidney infections (claimed as 
kidney disorder) and depression.  The veteran's notice of 
disagreement indicated that he wished to appeal these issues.  
However, his substantive appeal indicated that he wished to 
withdraw his appeal for COPD, symptomatic bradycardia, 
gastroenteritis, bladder disorder and kidney cyst, chronic 
kidney infections.  However, a January 2006 statement from 
the veteran indicated that these issues were still on appeal.  

Thus, in February 2006, the RO sought clarification as to 
which issues were on appeal.  The February 2006 VA Form 8, 
Certification of Appeal, listed the issues on appeal as 
bilateral tinnitus, bilateral hearing loss, tinea pedis and 
manus and bilateral hand neuropathy.  The veteran's 
representative in a March 2006 statement confirmed that the 
issues listed on the VA Form 8 as being on appeal were 
correct. 

The issues of skin disability and bilateral hand neuropathy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  Bilateral tinnitus was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral tinnitus otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a March 2005 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit any evidence that pertains 
to his claim.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  An additional VCAA 
notice was sent in November 2005.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in June 
2002, the veteran claimed service connection for bilateral 
hearing loss and bilateral tinnitus, which was denied in a 
September 2002 rating decision.  In March 2005, a VCAA letter 
was issued.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in March 2006.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, with regard to the hearing loss and tinnitus 
issues, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and a VA audiological examination.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant as to these two issues.  

The veteran was afforded a VA audiological examination in 
July 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination report obtained contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

I.  Bilateral Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss.  Service connection for impaired hearing is 
subject to 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

A July 2002 VA audiological evaluation of the veteran 
indicates pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
20
20
20
30
Left
15
20
25
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner found normal hearing through 3000 hertz and mild 
sensorineural hearing loss above 3000 hertz in the right ear; 
and normal hearing sensitivity in the left ear.  No other 
competent medical evidence in the record indicates a hearing 
loss disability in accordance with 38 C.F.R. § 3.385. 

The Board acknowledges that the veteran's November 1967 
service entrance examination noted defective hearing and that 
he currently has some decreased hearing acuity.  
Nevertheless, in comparing the July 2004 examination results 
to the regulatory criteria set forth in 38 C.F.R. § 3.385, 
the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from bilateral hearing loss disability as defined for 
VA compensation purposes.  According to the July 2004 
examination, the veteran does not have an auditory threshold 
of 40 decibels or greater in any of the frequencies; or 26 
decibels or greater for at least three of the frequencies.  
Further, the veteran's speech recognition scores using the 
Maryland CNC Test are greater than 94 percent.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).



II.  Bilateral Tinnitus

The veteran is also seeking service connection for bilateral 
tinnitus.  As previously stated, the November 1967 service 
examination noted defective hearing acuity; however, there is 
no notation concerning tinnitus.  Further, the veteran's 
April 1970 service examination prior to discharge showed that 
the ears were clinically evaluated as normal.  In his 
contemporaneous medical history, the veteran expressly denied 
having any ear trouble.  

The first post service treatment record concerning bilateral 
tinnitus is the July 2002 VA audiological examination, which 
was 32 years after discharge.  The examiner noted that the 
veteran indicated that he started hearing noises about 5 
years before, which was 27 years after discharge.  The 
examiner stated that based on the onset and occurrence time 
of the tinnitus, it was her opinion that the veteran's 
tinnitus can not be related to his history of noise exposure 
in the military.  There is no further pertinent medical 
evidence of record. 

Therefore, based on the medical evidence of record, the Board 
finds that service connection for bilateral tinnitus is not 
warranted.  There is no evidence of tinnitus while in 
service.  A July 2002 VA audiological examination report 
stated that the veteran's bilateral tinnitus can not be 
related to service based on the veteran's own history that 
the onset was 27 years after discharge.  The first medical 
record is 32 years after service so there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
a preponderance of the evidence is against the veteran's 
claim for bilateral tinnitus.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss and bilateral 
tinnitus is not warranted.  To that extent, the appeal is 
denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for skin disability and bilateral hand neuropathy, to include 
as secondary to Agent Orange exposure.  In an April 2004 
statement, the veteran indicated that he was scheduled for an 
examination concerning conditions related to Agent Orange 
exposure on August 18, 2004 at the Beaumont VA Clinic.  The 
claims file includes VA treatment records from the Houston VA 
Medical Center (VAMC), including the Beaumont Clinic, from 
November 2002 until August 13, 2004.  However, the August 18, 
2004 Agent Orange examination is not of record.  The Board 
finds that this record as well as any further treatment 
records since August 2004 are necessary in order to render a 
decision and, thus, such records should be requested to fully 
meet the duty to assist requirements of 38 C.F.R. 
§ 3.159(c)(1). 

As previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Since 
the Board is remanding this case for additional medical 
records, it is appropriate for the RO to give additional 
VCAA notice to ensure compliance with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate action 
to request copies of all VA treatment 
records concerning the issues of skin 
disability and bilateral hand neuropathy 
from Houston VAMC from August 2004 to 
present, to specifically include the 
report of any August 18, 2004 Agent 
Orange examination conducted at the 
Beaumont Clinic.  If these records are 
unavailable, it should be noted in the 
claims file. 

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection for veteran's skin disability 
and bilateral hand neuropathy is 
warranted.  If the benefits sought on 
appeal are not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


